DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7, and 14 are objected to because of the following informalities:  

Claims 7, and 14 recite “wherein” twice, back-to-back, which appears to be an unnecessary verbose. Removal of one instance of “wherein” is sought.

Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-8, 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 9, 9+3, 9+8, 9+8, 9, 9, 9+3, 9+8, 9+8 respectively of U.S. Patent No. 10,951,826. Although the claims at issue are not identical, they are not patentably distinct from each other because, the claims of the instant application are obvious variant of the corresponding ones of the US Patent No. 10,951,826. Furthermore, the scopes of the claims on the instant application are also met and encompassed by the corresponding ones of the Patent No. 10,951,826.

The apparent difference between the conflicting claims mainly arise from the style of limitation recitation and relative placement of conflicting elements within the claims’ body. 

In few cases, subject matters of more than one claims are added from the Patent to yield the conflicting claim of the instant application. Combining claims would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to yield subject matter of the conflicting claim in the instant application, because, both the patent and the instant application pertains to same/similar invention. 

Method claims 1, 4-7, of the instant application is shown conflicting to respective apparatus claims of the Patent. This is considered an obvious analysis to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ), because, apparatus performs the method in question and thus they are considered substantively similar. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 1, 2, 4-9, 11-14 rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)as being anticipated by Ito (US  2016/0224854 A1).
	
Regarding claim 1, Ito discloses an information processing method (title, abstract, ¶2, fig. 5, claim 13) comprising: 
 	obtaining an image captured by an imaging unit (step s401, fig. 5, ¶0039);
 	performing keystone correction on an image cut out of the obtained image (step s406, fig. 5, ¶0041); 
 	performing document image correction on the image having undergone the keystone correction (step s407, fig. 5, ¶0043); and 
 	performing white board image correction on the image having undergone the keystone correction (steps s408 and/or s409, fig. 5, ¶0043); 
 	wherein the document image correction is performed prior to the white board image correction (fig. 5).
Regarding claim 2, Ito discloses the information processing method according to claim 1, wherein the document image correction is correction to remove shadow shown in the image to increase brightness of the image (In step S407, the image correction unit 604 corrects density nonuniformity of the photographic image, thereby correcting color irregularity due to a light source and shading at the time of imaging the document. First, the image correction unit 604 performs filter processing to remove noise at the time of the imaging, and then performs tone correction that allows reproduction of white of the paper by removing color appearing on a background – ¶0043. Shadow removal is understood automatically performs increasing brightness of the image).
Regarding claim 4, Ito discloses the information processing method according to claim 1, wherein the keystone correction is processing of performing geometric correction on the cut-out image into a rectangular or square shape (¶0041).
Regarding claim 5, Ito discloses the information processing method according to claim 1, wherein the imaging unit is a camera (camera 203, ¶0030, ¶0043, ¶0004).
Regarding claim 6, Ito discloses the information processing method according to claim 1, wherein the image having undergone the document image correction is displayed (step s411, fig. 5), and the white board image correction is performed based on a user instruction (By viewing this displayed window, the user can not only confirm the result of detecting the document area, but also recognize the processing being performed for the whiteboard serving as the imaging object, and the image correction processing to be subsequently performed by using a parameter for the whiteboard – ¶0074.
A message 1410 displays the imaging-object recognition result being the paper, to indicate the paper being processed as the imaging object, as instructed by the user. Since the imaging object is designated as the paper by the user, the UI display processing unit 606 may display information such as “document designation” in the message 1410, as the recognition result. A button 1411 is provided to change the imaging object to the whiteboard. The user can provide an instruction for returning the imaging object to the whiteboard by pressing the button 1411 – ¶0075).
Regarding claim 7, Ito discloses the information processing method according to claim 1, wherein wherein the document image correction and the white board image correction are processing for correcting brightness of the image (In step S407, the image correction unit 604 corrects density nonuniformity of the photographic image, thereby correcting color irregularity due to a light source and shading at the time of imaging the document. First, the image correction unit 604 performs filter processing to remove noise at the time of the imaging, and then performs tone correction that allows reproduction of white of the paper by removing color appearing on a background – ¶0043.
In step S408, the image correction unit 604 sharpens and smooths (performs sharpness correction and smoothness correction on) the image. This can be implemented by performing conventional filter processing or the like. In step S409, the image correction unit 604 performs conversion of the photographic image (color correction) from a color space specific to the camera to a common RGB color space – ¶0043.
Both steps s407, and s409 appears performing some sort of brightness correction, s407 being shadow removal due to lighting arrangements, and s409 for color space conversion, which naturally entails a converted luminance since, luminance Y is understood a function of R, G, and B component primary colors).
Regarding claim 8, Ito discloses an information processing apparatus (fig. 3) comprising: 
one or more memory devices that store a set of instructions (rom, ram, storage 302, 303, 304 in fig. 3, ¶0031-0032); and 
one or more processors that execute the set of instructions (CPU 301, fig. 3, ¶0031-0032) to:
obtain an image captured by an imaging unit; perform keystone correction on an image cut out of the obtained image; perform document image correction on the image having undergone the keystone correction; and perform white board image correction on the image having undergone the keystone correction; wherein the document image correction is performed prior to the white board image correction (see substantively similar method claim 1 rejection above).
Regarding apparatus claim(s) 9, 11, 12-14 although wording is different, the material is considered substantively equivalent to the method claim(s) 2, 4, 5-7 as described above.
Allowable Subject Matter
Claims 3, and 10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Prior arts of record taken alone or in combination fail to reasonably disclose or suggest,  
Regarding claims 3 and 10, make similar colors in the image having the increased brightness monochromatic.
Conclusion
The prior and/or pertinent art(s) made of record and not relied upon is considered pertinent to applicant's disclosure, are –
Miyauchi (US 20160217340 A1), Story et al. (US 9317486 B1), Robinson et al. (US 8509563 B2), Sakurai (US 20060043264 A1) – who disclose different algorithms of document processing on a document image captured by a camera.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467. The examiner can normally be reached M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697